         Case 2:18-cv-03723-JDW Document 80 Filed 09/08/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 JAMES EVERETT SHELTON,

                Plaintiff,                        Case No. 2:18-cv-03723-JDW

        v.

 FCS CAPITAL LLC, et al.,

                Defendants.


                                           ORDER

       AND NOW, this 8th day of September, 2020, it is ORDERED that the Court will hold a

hearing on September 24, 2020, at 2:00 p.m., via telephone conference, on the pending Motion for

Sanctions Against Defendants for Failure to Produce Documents as Required by Court's May 26,

2020 Order (ECF No. 79). The Court’s staff will provide the parties with the dial-in information

closer to the scheduled hearing date.

                                                   BY THE COURT:


                                                   /s/ Joshua D. Wolson
                                                   JOSHUA D. WOLSON, J.
